PER CURIAM:
This claim was submitted to the Court for decision upon an oral stipulation presented the Court on July 13, 1989.
Claimants are the owners of property located on West Virginia State Route 10 in the vicinity of Logan. Sometime prior to April 10, 1989, respondent was engaged in the continuous maintenance of a hole on State Route 10 in front of claimants' house. The cold mix placed in the hole by employees of the respondent was cast out by vehicles onto claimants' house which caused damage to the siding of the house, an aluminum door, a window, and trim on the house. The cost of repair was estimated to be approximately $1,256.10. Respondent admits negligence in the maintenance of the road and that the amount of $1,256.10 is a fair and reasonable amount for the repairs.
In view of the foregoing, the Court makes an award to claimants in the amount of $1,256.10.
Award of $1,256.10.